Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-4, 7-14 and 17-20 filed on February 24, 2021 have been fully considered. In view of the amendment of the independent claims 1 and 11, and further in view of applicant’s arguments, the rejection of all the pending claims is withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1-4, 7-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the cited prior arts (See PTO-892) either singularly or in combination teach the feature of “generating the pattern comprises determining, based on a value of a first cell of the plurality of cells included in the 2D image and a sum of values of two cells neighboring to the first cell, a value of another cell neighboring to the first cell; projecting the pattern onto an object disposed in three-dimensional (3D) space, wherein the projected pattern is reflected from the object; capturing an image of the reflected projected pattern, wherein the captured image includes a plurality of pixels with values corresponding to the reflected projected pattern; clustering a pattern from the captured image based on transforming each of values of pixels within a cluster window among the plurality of pixels in the captured image into one of a first value and a second value, using a K-means algorithm, wherein a size of the cluster window is set based on a cell size of the clustered pattern; and obtaining depth information of the object disposed in 3D space based on the captured image by estimating a depth disparity of the pixels based on the clustered pattern and the generated pattern,” as recited in claim 1 and similarly recited in claim 11.
The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488